ICJ_048_NorthernCameroons_CMR_GBR_1961-07-06_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE DU 6 JUILLET 1961

1961

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN ». UNITED KINGDOM)

ORDER OF 6 JULY 1961
La présente ordonnance doit être citée comme suit:

« Affaire du Cameroun septentrional
(Cameroun c. Royaume-Uni),
Ordonnance du 6 juillet 1967: C. I. J. Recueil 1961, p. 55.»

This Order should be cited as follows:

“Case concerning the Northern Cameroons
(Cameroun v. United Kingdom),
Order of 6 July 1961: I.C.J. Reports 1961, p. 55.”

 

N° de vente: 9 47
Sales nurmber

 

 
1961
Le 6 juillet
Réle général
n° 48

55

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1961
6 juillet 1961

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour;

Considérant que, le 30 mai 1961, M. Kuoh Moukouri, ambassa-
deur du Cameroun en France, a déposé au Greffe de la Cour inter-
nationale de Justice une requête introductive d'instance de son
Gouvernement, portant devant la Cour un différend qui l’oppose
au Royaume-Uni de Grande-Bretagne et d'Irlande du Nord et
qui a trait au Cameroun septentrional;

Considérant que, par lettre de la même date, l'ambassadeur du
Cameroun en France a fait savoir qu'il avait été désigné comme
agent de son Gouvernement et que cette désignation a été confirmée
par une communication du 31 mai 1961 du ministre des Affaires
étrangères de la République du Cameroun;

Considérant que, pour établir la compétence de la Cour, la re-
quête invoque l’article 19 de l’accord de Tutelle sur le Cameroun
sous administration britannique, approuvé par l’Assemblée géné-
rale des Nations Unies le 13 décembre 1946;

Considérant que, le 31 mai 1961, copie de la requête a été com-
muniquée à l'ambassadeur du Royaume-Uni aux Pays-Bas;

4
56 CAMEROUN SEPTENTRIONAL (ORD. DU 6 VII 61)

Considérant que, par lettre du 7 juin 1967, l'ambassadeur du
Royaume-Uni aux Pays-Bas a notifié au Greffe la désignation par
son Gouvernement de M. F. A. Vallat comme agent pour le repré-
senter en cette instance;

Après s'être renseigné auprès des Parties,

Fixe comme suit la date d’expiration des délais pour le dépôt des
pièces de la procédure écrite:

pour le mémoire de la République du Cameroun, le 17 novembre
1961;

pour le contre-mémoire du Royaume-Uni, le 1° mars 1962;

réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le six juillet mil neuf cent soixante
et un, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au

Gouvernement de la République du Cameroun et au Gouvernement
du Royaume-Uni de Grande-Bretagne et d'Irlande du Nord.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.
